DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendments to the drawings are entered.
 
Specification
Applicant’s amendments to the specification are entered.

Claim Objections
Applicant’s amendments to the claim objections are entered. 

Response to Arguments
Applicant's arguments filed November 11, 2022 have been fully considered but they are not persuasive.

Regarding applicant’s argument on pg. 14-16, that claim 1 is patentable over Xu, the Examiner respectfully disagrees.

Claim 1:
Applicant contends that the system of Xu does not “generate a vehicle time” or synchronize data from sensors “with the vehicle time.”  Additionally, Applicant contends that in Xu, other systems of the vehicle (i.e., host system 110) are external to the sensor system 115 and the time module 520 neither generates a vehicle time for the host system nor synchronizes the sensor data with any time associate with the host system.  Examiner respectfully disagrees.  Examiner contends that the timestamp generator 1109 of Xu generates time information or timestamps based on the selected time source.  Additionally, the broadest reasonable interpretation of a “vehicle time” is any time created within a vehicle.  Furthermore, Xu discloses the use of various communication systems such as USB, Ethernet, etc. ([0052] (sensor interface 504 can included one or more of Ethernet, USB (universal serial bus), LTE (long term evolution) or cellular, WiFi, GPS…)).  While Ethernet/USB doesn’t have a clock line, it inherently has a clock generator on either side of the USB time to time each bits on/off time, otherwise the data would be corrupt as one of the devices will be reading or clocking the bits out at wrong intervals. 

Regarding applicant’s argument on pg. 16 that claims 2-12 are patentable over Xu, the Examiner respectfully disagrees.

Claim 2:
Regarding claim 2, Applicant contends that nothing in Xu discloses generating or otherwise associating timestamps with any vehicle data, rather only sensor data.  Examiner respectfully disagrees.  Examiner contends that any sensor data that the vehicle collects itself, would be considered vehicle data.  As discussed in the prior action, associating timestamps with the data is taught by Xu.

Claim 7:
Regarding claim 7, Applicant contends that nothing in Xu teaches generating, using, or sending vehicle time data, and that the sensor control module 503 is not external to the system.  Examiner respectfully disagrees.  Examiner contends that time-based data generated by the autonomous vehicle is vehicle time data.  Additionally, Xu teaches an external LiDAR sensor control module as the LiDAR transmits lasers to screen the data external to the vehicle, as set forth below.

Claim 11:
Regarding claim 11, Applicant contends that nothing in Xu teaches identifying an epoch event or starting the timer upon occurrence of the epoch event.  Examiner respectfully disagrees.  Regarding Applicant’s amended claim 11, see Examiner’s updated rejection as set forth below.  However, Xu still teaches an epoch event as a time interval generated by Time Generator 520, and is based on GPS and GPRMC signals (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface)).

Claim 13:
Regarding applicant’s argument on pg. 17, that claim 13 is patentable over Xu, the Examiner respectfully disagrees.  For the same reasons as stated above, Examiner respectfully disagrees.	

Claims 14-19:
Regarding applicant’s argument on pg. 17, that claims 14-19 are patentable over Xu for the reasons discussed, Examiner respectfully disagrees.

Claim 17:
	Regarding Applicant’s argument on pg. 17, that claim 17 is patentable over Xu for the reasons discussed.  Examiner respectfully disagrees.

Claim 19:
	Regarding claim 19, Applicant contends that they have amended the claim and that nothing in Xu teaches determining a start time for a timer that generates the vehicle time upon occurrence of the epoch event.  Examiner respectfully disagrees.  Examiner contends that Applicant’s amendment does not remove the claim from being taught by the Time Module 520, Time Generator 601 and Timestamp Module 602 in Fig. 6 of Xu.

Claim 20:
Regarding Applicant’s argument on pg. 16-17 with respect to claim 20, claim 20 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, see Examiner’s 103 rejection as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent # 20200116502 A1). 

Regarding claim 1, Xu discloses a time master and sensor data collection system for a robotic device (Fig. 1), the system comprising:
a housing (Fig. 1 – Server 103 (Data Analytics System), Data Collector 121; Col. 0018, ln 1-12 (a sensor unit to be utilized in an autonomous driving vehicle (ADV)…the sensor interface can be coupled to a number of sensors mounted on various locations of the ADV)…the sensor unit further including a sensor processing module and a sensor control module coupled to the sensor interface, and a time module coupled to the sensor processing module and the sensor control module)); housing is construed as the body of the vehicle or the robotic body itself.
a processing device contained in the housing (Fig. 5A – Sensor Processing Module(s) 501; Fig. 5B – Sensor Unit 500 (containing Sensor Processing Modules 501A, 501B, 501C); Col. 0018, ln 1-4 (a sensor unit to be utilized in an ADV); Col. 0018, ln 9-10 (the sensor unit further includes a sensor processing module); Col. 48, ln 10-14 (Sensor Unit 500 includes, amongst others, one or more Sensor Data Processing Modules 501 (also simply referred to as sensor processing modules))).
one or more sensors contained within the housing and communicatively connected to the processing device (Fig. 5A – Sensor System 115 (containing Sensors 510A, 510B, 510C); Col. 0018, ln 3-5 (the sensor interface can be coupled to a number of sensors mounted on various locations of ADV); Col. 0018, ln 15-16 (the sensor control module is configured to control operations of the sensors); Col. 48, ln 14-17 (Sensor Data Processing Modules 501, Data Transfer Modules 502, Sensor Control Modules or Logic 503, and Time Module 520 can communicate with Sensors 510A-510C (collectively referred to as Sensor 510) via a Sensor Interface 504 and communicate with Host System 110 via Host Interface 505)); and 
programming instructions that are configured to cause the processing device to:
operate as a timer that generates a vehicle time (Col. 0018, ln 11-18 (time module coupled to sensor processing module and sensor control module…the time module is configured to generate time to synchronize timing of the operations of the sensors); Col. 51, ln 1-4 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 501 and the Sensor Control Module 503, referred to as receiving timestamps and transmitting timestamps…the receiving timestamps are utilized by the Sensor Processing Module 501 to process all the sensor data received from sensors)),
receive data from the one or more sensors contained within the housing Col. 0018, ln 1-12 (a sensor unit to be utilized in an ADV includes a sensor interface and a host interface…the sensor interface coupled to a number of sensors mounted on various locations of the ADV…the host interface coupled to a host system configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV…the sensor unit further including a sensor processing module and a sensor control module coupled to the sensor interface, and a time module coupled to the sensor processing module and the sensor control module); Col. 0019, ln 6-8 (the receiving timestamps are utilized by the sensor processing module to process the sensor data received from the sensors); Col. 0049, ln 2-4 (Sensor Processing Module 501 is configured to receive sensor data from a sensor via Sensor Interface 504 and process the sensor data)), and
synchronize the data from the one or more sensors contained within the housing with the vehicle time (Col. 0018, ln 16-18 (the time module is configured to generate time to synchronize timing of the operations of the sensors); Col. 0051, ln 9-14 (the transmitting timestamps and the receiving timestamps allow the system to synchronize in time the control commands issued to the sensors and the sensor data captured and received from the sensors in response to control commands)).

Regarding claim 2, Xu discloses the system of claim 1, wherein:
the one or more sensors comprise an inertial measurement unit (IMU) (Fig. 2 – Inertial Measurement Unit (IMU) 213; Col. 0026, ln 2-4 (Sensor System 115 includes…IMU 213); Col. 0026, ln 8-10 (IMU 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration)); and
the programming instructions that are configured to cause the processing device to synchronize the data from the one or more sensors contained within the housing with the vehicle time comprise instructions to associate timestamps for the vehicle time with data generated by the IMU (Abstract – time module is configured to generate time to synchronize timing of the operations of the sensors; Col. 0051, ln 1-4 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 501 and the Sensor Control Module 503, referred to as receiving timestamps and transmitting timestamps; Col. 0051, ln 10-14 (the transmitting timestamps and the receiving timestamps allow the system to synchronize in time the control commands issued to the sensors and the sensor data captured and received from the sensors in response to control commands)).
	
Regarding claim 3, Xu discloses the system of claim 1, wherein:
the one or more sensors comprise a global positioning system (GPS) sensor (Fig. 1 – Global Positioning System (GPS) 212; Col. 0026, ln 2-3 (Sensor System 115 includes, but not limited to… GPS 212); Col. 0026, ln 6-7 (GPS 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle); Col. 0072, ln 3-8 (TX timestamp generator can simply route GPS PPS to one or more sensors to provide a GPS PPS signal to the sensors…The GPS time input information is used to sync the LiDAR sensor to a GPS clock)); and 
the programming instructions that are configured to cause the processing device to synchronize the data from the one or more sensors comprise infrastructure to associate timestamps for the vehicle time to data generated by the GPS sensor (Abstract – time module is configured to generate time to synchronize timing of the operations of the sensors; Fig. 5 – Time Module 520; Fig. 6 – Time Generator 601, Timestamp Module 602; Col. 0018, ln 16-18 (the time module is configured to generate time to synchronize timing of the operations of the sensors); Col. 0019, ln 11-14 (the time module is configured to generate time based on GPS signals received from a GPS sensor or pulse per second (PPS) and GPRMC signals received from a GNSS (Global Navigation Satellite System) received via the sensor interface)); Col. 0051, ln 1-4 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 501 and the Sensor Control Module 503); Col. 0051, ln 10-14 (the transmitting timestamps and the receiving timestamps allow the system to synchronize in time the control commands issued to the sensors and the sensor data captured and received from the sensors in response to control commands); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS receiver via the sensor interface); Col. 0063, ln 5-11 (Time Generator 601 is configured to generate time based on a time source, where the time can be utilized by other components such as sensor processing modules and sensor control modules; Timestamp Module 602 is configured to generate and provide timestamps to other components based on the time provided by Time Generator 601)).

Regarding claim 4, Xu discloses the system of claim 3, wherein the programming instructions to synchronize the data from the one or more sensors comprise instructions to pass vehicle time data to the GPS sensor (Fig. 6 – Time Module 520; Fig. 9 – Time Sources 1120; Col. 0018, ln 16-18 (the time module is configured to generate time to synchronize timing of the operations of the sensors; Col. 0051, ln 1-9 (Time Module 520 configured to generate timestamps for Sensor Processing Module 501 and Sensor Control Module 503…The receiving timestamps are utilized by the Sensor Processing Module 501 to process the sensor data received from the sensors)).  

Regarding claim 5, Xu discloses the system of claim 1, further comprising additional programming instructions that are configured to cause the processing device to: 
generate trigger signals for a camera according to the vehicle time (Fig. 2 – Camera(s) 211; Fig. 8 – Timestamp Module 602; Col. 0017, ln 9-12 (sensor unit provides sensor interfaces to collect data from various sensors, including cameras); Col. 0026, ln 18-23 (Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle); Col. 0055, ln 8-11 (if Sensor 510A is a camera, Processing Module 501A can be figured to handle pixel processing operations on the specific pixel data representing an image captured by Camera 510A); Col. 0060, ln 1-4 (each channel may be associated with a specific sensor control module, such as Sensor Control Module 503, which is configured to control or trigger the operations of a corresponding sensor); Col. 0071, ln 3-11 (Timestamp Module 602, also referred to as a timestamp sync hub device includes time generation or GPS Pulse Unit 901…Timestamp Sync Hub 602 is coupled to a number of sensors to provide TX/RX and/or trigger timestamps for the sensors)), and 
cause a transmitter or communications port to send the trigger signals to the camera (Fig. 2 – Camera(s) 211; Fig. 8 – Timestamp Module; Col. 0017, ln 9-12 (The sensor unit provides sensor interfaces to collect data from various sensors, including cameras; Col. 0052, ln 10-12 (Sensor 510 can include a variety of sensors…for example, a camera); Col. 0073, ln 1-2 (another example of a S1 sensor includes a camera sensor); (Col. 0073, ln 6-14 (The camera sensor can trigger/capture a RGB image having a trigger timestamp which can be derived from the TX timestamp…a second timestamp representing when the sensor data is transmitted to a sensor unit may be included with the trigger timestamp, as time information metadata…the sensor data along with time information metadata can then be transmitted from camera sensor to Sensor Unit 500)).  

Regarding claim 6, Xu discloses the system of claim 1, further comprising additional programming instructions that are configured to cause the processing device to synchronize data from an external LiDAR sensor to the vehicle time (Fig. 2 – LiDAR Unit 215; Fig. 5A – Sensor 510B (e.g. LiDAR); Fig. 8 – TX Timestamp Generator 911 Sensor 1 (e.g. LiDAR); Abstract – the time module is configured to generate time to synchronize timing of the operations of the sensors; Col. 0052, ln 10-11 (Sensors 510 can include a variety of sensors utilized in an autonomous driving vehicle (ADV), such as, for example, a LiDAR device); Col. 0072, ln 7-10, (GPS time input information is used to sync the LiDAR sensor to a GPS clock…After the sensor is synced, the LiDAR sensors can trigger/capture a depth image and include trigger timestamp with it)).  

Regarding claim 7, Xu discloses the system of claim 1, further comprising additional programming instructions configured to cause a transmitter or communications port to send vehicle time data to an external LiDAR sensor (Fig. 2 – LiDAR Unit 215; Fig. 5A – Sensor (e.g. LiDAR 510B); Col. 0026, ln 2-5 (sensor system 115 includes but is not limited to…light detection and range (LiDAR) Unit 215); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or pulse per second (PPS) and GPRMC signals received from a GNSS received via the sensor intake); Col. 0055, ln 11-13 (if Sensor 510A is a LiDAR device, Processing Module 501A is configured to process LiDAR data specifically); Col. 0072, ln 7-8 (The GPS time input information is used to sync the LiDAR sensor to a GPS clock)). 

Regarding claim 10, Xu discloses the system of claim 1:
further comprising an oscillator that is: 
contained within the housing (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Col. 0018, ln 1-4 (a sensor unit to be utilized in an ADV); Col. 0064, ln 3-6 (Time Generation Unit 602 can include Monitor Module 755, Adjust Module 757, Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707, De-Multiplexer 709, and Configuration 711); Col. 0064, ln 14-18 (Monitor Module 755 can monitor the generated oscillation cycles to count the cycles…Adjust Module 757 can adjust the counts so to sync the Local Timer 753 with PPS signal from GPS Sensor 751));  
configured to generate a time-varying periodic electrical signal (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Fig. 8 – Timestamp Module 602; Col. 0064, ln 3-6 (Time Generation Unit 602 can include Monitor Module 755, Adjust Module 757, Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707, De-Multiplexer 709, and Configuration 711); Col. 0064 ln 14-18 (Monitor Module 755 can monitor the generated oscillation cycles to count the cycles…Adjust Module 757 can adjust the counts so to sync the Local Timer 753 with PPS signal from GPS Sensor 751)), and 
communicatively connected to the processing device to pass the time-varying periodic electrical signal to the processing device (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 8 – Timestamp Module 602; Col. 0063, ln 5-11 (Time Generator 601 is configured to generate time based on a time source, where time can be utilized by other components such as sensor processing modules and sensor control modules…Timestamp Module 602 is configured to generate and provide timestamps to other components based on the time provided by Time Generator 601)); 
wherein the programming instructions to generate the vehicle time comprise programming instructions to use the time-varying periodic electrical signal to generate the vehicle time (Fig. 5A – Time Module 520; Sensor Processing Module(s) 501; Sensor Control Module(s) 503; Col. 0019, ln 3-6 (the time module is configured to generate timestamps for the sensor processing module and the sensor control module, referred to as receiving timestamps and transmitting timestamps); Col. 0051, ln 1-6 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 501 and the Sensor Control Module 503, referred to as receiving timestamps and transmitting timestamps.  The receiving timestamps are utilized by the Sensor Processing Module 501); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface)).  

Regarding claim 11, Xu discloses the system of claim 10, wherein the programming instructions to generate the vehicle time comprise instructions to:
 identify an epoch event (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Col. 0019, ln 11-14 (the time module is configured to generate time based on GPS signals received from GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface)); 
determine a start time  for the robotic device upon occurrence of the epoch event (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface); Col. 0063, ln 5-11 (Time Generator 601 is configured to generate time based on a time source…Timestamp Module 602 is configured to generate and provide timestamps to other components based on the time provided by Time Generator 601)); An autonomous driving vehicle is inherently a robotic device – it is a vehicle (a mechanical device), sometimes resembling a human, that is capable of sensing its environment and performing a variety of often complex human tasks, such as operating without human involvement, either on command or by being programmed in advance.
receive the time-varying periodic electrical signal from the oscillator (Fig. 7 – Monitor Module 755; Milliseconds Generator 703; Local Timer 753; Col. 0067, ln 1-4 (once a GPS PPS signal is received, Monitor Module 755 can determine any offsets of a time of the PPS signal and a time for Local Timer 753 and can generate a second local real-time clock/timer based on the determined offsets); Col. 0067, ln 9-11 (Milliseconds Generator 703 can generate a close-to-one-millisecond oscillation count using Local Timer 753)); and 
use the periodic electrical signal to drive the timer (Fig. 7 – Monitor Module 755; Millisecond Generator 703; Microsecond Generator 705, Nanosecond Generator 707; Local Timer 753; Col. 0064, ln 6-18 (Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707 can generate millisecond, microsecond, and nanosecond oscillation cycles respectively based on an oscillator of Local Timer 753…Configuration 711 can configure a select signal to select which of the outputs for Millisecond Generator 703, Microsecond Generator 705, and Nanosecond Generator 707 can generate millisecond are to be routed to Monitor Module 755)).

Regarding claim 12, Xu discloses the system of claim 1, wherein the housing comprises one or more guiding structures that are positioned and configured to connect to one or more components of the robotic system (Col. 0018, ln 1-12 (a sensor unit to be utilized in an ADV includes a sensor interface and a host interface…the sensor interface coupled to a number of sensors mounted on various locations of the ADV…the host interface coupled to a host system configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV…the sensor unit further including a sensor processing module and a sensor control module coupled to the sensor interface, and a time module coupled to the sensor processing module and the sensor control module); Col. 0052, ln 10-16 (Sensors 510 can include a variety of sensors that are utilized in an autonomous driving vehicle, such as, for example, a camera, a LiDAR device, a RADAR device, a GPS receiver, an IMU, an ultrasonic sensor, a GNSS (Global Navigation Satellite System) receiver, an LTE or cellular SIM card, vehicle sensors (e.g. throttle, brake, steering sensors), and system sensors (e.g., temperature, humidity, pressure sensors), etc.)).

Regarding claim 13, Xu discloses a time master and sensor data collection method for a robotic device, the method comprising: 
by a data collection module of a robotic device having a processor (Fig. 1 – Server 103 (Data Analytics System), Data Collector 121; Fig. 2 – IMU 213, GPS 212; Col. 0018, ln 2-5 (a sensor unit utilized in an ADV including a sensor interface and a host interface…the sensor interface coupled to a number of sensors mounted on various locations of the ADV); Col. 0051, ln 1-9 (Time Module 520 configured to generate timestamps for Sensor Processing Module 501 and Sensor Control Module 503, referred to as receiving and transmitting timestamps…the receiving timestamps are utilized by the Sensor Processing Module 501 to process the sensor data received from the sensors)) and one or more sensors that comprise an inertial measurement unit (IMU) (Fig. 2 – IMU 213, GPS 212; Col. 0026, ln 2-4 (Sensor System 115 including IMU 213); Col. 0026, ln 6-7 (GPS System 212 may include a transceiver operable to provide information regarding position of the autonomous vehicle); Col. 0026, ln 8-10 (IMU 213 may sense position and orientation changes of the autonomous vehicle based on inertial acceleration)); and a global positioning system (GPS) sensor (Col. 0026, ln 2-4 (Sensor System 115 including, but not limited to GPS Unit 212); Col. 0051, ln 14-17 (Time Module 520 configured to generate time based on GPS signals received from a GPS sensor)): 
generating a vehicle time (Fig. 5A – Time Module 520; Col. 0051, ln 1-9 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 501 and the Sensor Control Module 503, referred to as receiving timestamps and transmitting timestamps…The receiving timestamps are utilized by the Sensor Processing Module 501 to process the sensor data received from the sensor); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a number of GNSS received via the sensor interface)), 
receiving data from one or more sensors contained within the housing (Fig. 5A – Sensor Processing Module 501; Sensor Interface 504; Col. 0018, ln 1-12 (a sensor unit to be utilized in an ADV includes a sensor interface and a host interface…the sensor interface coupled to a number of sensors mounted on various locations of the ADV…the host interface coupled to a host system configured to perceive a driving environment surrounding the ADV based on sensor data obtained from the sensors and to plan a path to autonomously drive the ADV…the sensor unit further including a sensor processing module and a sensor control module coupled to the sensor interface, and a time module coupled to the sensor processing module and the sensor control module); Col. 0049, ln 2-4 (Sensor Processing Module 501 is configured to receive sensor data from a sensor via Sensor Interface 504 and process the sensor data); Col. 0051, ln 5-7 (the receiving timestamps are utilized by the Sensor Processing Module 501 to process the sensor data received from the sensors in a controlled timing manner)), and
synchronizing the data from the one or more sensors contained within the housing with the vehicle time by associating timestamps for the vehicle time with the data received from the one or more sensors (Fig. 5A – Sensor Processing Module(s) 501; Sensor Control Module(s) 503; Time Module 520; Col. 0051, ln 1-4 (Time Module 520 is configured to generate timestamps for the Sensor Processing Module 502 and the Sensor Control Module 503, referred to as receiving timestamps and transmitting timestamps); Col. 0051, ln 9-14 (The transmitting timestamps and the receiving timestamps allow the system to synchronize in time the control commands issued to the sensors and the sensor data captured and received from the sensors in response to the control demands)).

Regarding claim 14, Xu discloses the method of claim 13, wherein synchronizing the data also comprises passing vehicle time data to the GPS sensor (Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or pulse per second (PPS) and GPRMC signals received from a GNSS received via the sensor interface)).  

Regarding claim 15, Xu discloses the method of claim 13, further comprising, by the data collection module: 
generating trigger signals for a camera according to the vehicle time (Fig. 2 – Camera(s) 211; Fig. 8 – Timestamp Module 602; Col. 0073, ln 6-14 (The camera sensor can trigger/capture a RGB image having a trigger timestamp which can be derived from the TX timestamp…a second timestamp representing when the sensor data is transmitted to sensor unit may include with the trigger timestamp as time information metadata…the sensor data along with the time information metadata can then be transmitted from camera sensor to Sensor Unit 500)), and 
cause a transmitter or communications port to send the trigger signals to the camera (Fig. 2 – Camera(s) 211; Fig. 8 – Timestamp Module; Col. 0017, ln 9-12 (The sensor unit provides sensor interfaces to collect data from various sensors, including cameras); Col. 0052, ln 10-12 (Sensor 510 can include a variety of sensors that are utilized in an autonomous driving vehicle, such as, for example, a camera); Col. 0073, ln 1-2 (another example of a S1 sensor includes a camera sensor); Col. 0073, ln 6-14 (The camera sensor can trigger/capture a RGB image having a trigger timestamp which can be derived from the TX timestamp…a second timestamp representing when the sensor data is transmitted to a sensor unit may be included with the trigger timestamp, as time information metadata…the sensor data along with time information metadata can then be transmitted from camera sensor to Sensor Unit 500)).  

Regarding claim 16, Xu discloses the method of claim 13, further comprising, by the data collection module, synchronizing data from an external LiDAR sensor to the vehicle time (Fig. 2 – LiDAR Unit 215; Fig. 5A – Sensor 510B (e.g. LiDAR); Fig. 8 – S1 (911) (e.g. LiDAR); Col. 0072, ln 5-7 (Examples of a S1 sensor include Velodyne’s LiDAR sensors which accept a GPS time information as an input); Col. 0072, ln 7-11 (The GPS time input information is used to sync the LiDAR sensor to a GPS clock…After the new sensor is synced, the LiDAR sensors can trigger/capture a depth image and include a trigger timestamp with the depth image)).  

Regarding claim 17, Xu discloses the method of claim 13, further comprising, by the data collection module, causing a transmitter or communications port of the data collection module to send vehicle time data to an external LiDAR sensor (Fig. 2 – LiDAR Unit 215; Fig. 5A – Sensor 510B (e.g. LiDAR); Col. 0072, ln 5-7 (Examples of a S1 sensor include Velodyne’s LiDAR sensors which accept a GPS time information as an input); Col. 0072, ln 7-11 (The GPS time input information is used to sync the LiDAR sensor to a GPS clock. After a new sensor is synced, the LiDAR sensors can trigger/capture a depth image and include a trigger timestamp with the depth image)).

Regarding claim 18, Xu discloses the method of claim 13, wherein: 
the data collection module further comprises an oscillator that is configured to generate a time-varying periodic electrical signal (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Fig. 8 – Timestamp Module 602; Col. 0064, ln 3-6 (Time Generation Unit 602 can include Monitor Module 755, Adjust Module 757, Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707, De-Multiplexer 709, and Configuration 711); Col. 0064 ln 14-18 (Monitor Module 755 can monitor the generated oscillation cycles to count the cycles…Adjust Module 757 can adjust the counts so to sync the Local Timer 753 with PPS signal from GPS Sensor 751)); and 
the data collection module uses the time-varying periodic electrical signal to generate the vehicle time (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Fig. 8 – Timestamp Module 602; Col. 0064, ln 3-6 (Time Generation Unit 602 can include Monitor Module 755, Adjust Module 757, Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707, De-Multiplexer 709, and Configuration 711); Col. 0063, ln 5-11 (Time Generator 601 is configured to generate time based on a time source, where the time can be utilized by other components such as sensor processing modules and sensor control modules…Timestamp Module 602 is configured to generate and provide timestamps to other components based on the time provided by Time Generator 601); Col. 0064 ln 14-18 (Monitor Module 755 can monitor the generated oscillation cycles to count the cycles…Adjust Module 757 can adjust the counts so to sync the Local Timer 753 with PPS signal from GPS Sensor 751)).  

Regarding claim 19, Xu discloses the method of claim 13, wherein generating the vehicle time comprises: 
identifying an epoch event (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Fig. 7 – Monitor Module 755; Col. 0019, ln 11-14 (Time Module is configured to generate time based on GPS signals received from GPS sensor or pulse per second (PPS) and GPRMC signals received from a GNSS received via the sensor interface); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface));  
determining a start time for a timer that generates the vehicle time occurrence of the epoch event (Fig. 6 – Time Module 520, Time Generator 601, Timestamp Module 602; Col. 0051, ln 14-17 (Time Module 520 configured to generate time based on GPS signals received from GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface); Col. 0051, ln 14-17 (Time Module 520 is configured to generate time based on GPS signals received from a GPS sensor or PPS and GPRMC signals received from a GNSS received via the sensor interface); Col. 0063, ln 5-11 (Time Generator 601 is configured to generate time based on a time source…Timestamp Module 602 is configured to generate and provide timestamps to other components based on the time provided by Time Generator 601));
receiving the time-varying periodic electrical signal from the oscillator (Fig. 7 – Monitor Module 755; Milliseconds Generator 703; Local Timer 753; Col. 0067, ln 1-4 (once a GPS PPS signal is received, Monitor Module 755 can determine any offsets of a time of the PPS signal and a time for Local Timer 753 and can generate a second local real-time clock/timer based on the determined offsets); Col. 0067, ln 9-11 (Milliseconds Generator 703 can generate a close-to-one-millisecond oscillation count using Local Timer 753)); and
 using the periodic electrical signal to drive the timer (Fig. 7 – Monitor Module 755; Millisecond Generator 703; Microsecond Generator 705, Nanosecond Generator 707; Local Timer 753; Col. 0064, ln 6-18 (Millisecond Generator 703, Microsecond Generator 705, Nanosecond Generator 707 can generate millisecond, microsecond, and nanosecond oscillation cycles respectively based on an oscillator of Local Timer 753…Configuration 711 can configure a select signal to select which of the outputs for Millisecond Generator 703, Microsecond Generator 705, and Nanosecond 707 are to be routed to Monitor Module 755)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20200116502 A1, herein after Xu) in view of Villeneuve et al. (US 20170155225 A1, herein after Villeneuve).  

Regarding claim 8, Xu teaches the LiDAR sensor (Fig. 2 – LiDAR Unit 215; Col. 33, ln (sensor system includes but is not limited to…a light detection and range (LiDAR) Unit 215)).  However, Xu does not teach a power supply that is electronically connected to provide power to the LiDAR sensor via a power output port. 

Villeneuve, in the same field of endeavor, teaches the system of claim 7, further comprising a power supply that is electronically connected to provide power via a power output port.  (Fig. 4 – LiDAR System 100; Laser 300; Sensor 310; Laser-Sensor Link 320; Col. 0077, ln 7-10 (Laser 300 may include a power supply or a power conditioner that provides electrical power to the Laser 300, and additionally, the power supply or power conditioner may provide power to the one or more components of Sensor 310); Col. 0077, ln 2-6 (Electrical Link 350 may include electrical wire or cable that conveys or transmits electrical power or one or more electrical signals between Laser 300 and Sensor 310…an Electrical Link 350 may convey electrical power to Sensor 310 from Laser 300 or vice versa)).  Although the term “output port” is not specifically stated in the Villeneuve, in order for a component such as a sensor to be powered, it is implicit wherein the said power is provided by a power supply through electrical wire to trigger/operate said sensor and system, otherwise the components would not work.  Regardless of whether the power is supplied to the system and its sensors via one common power source or multiple independent power sources, the entire system requires power in order to operate.  Since a power supply is required to power said system and its sensors, one of ordinary skill in the art would have been motivated to add a power supply to the system to allow the system operate.  Additionally, one of ordinary skill in the art would have been motivated to add a power output port to the system for the benefit of the operator and the ease of quickly disconnecting and attaching additional or multiple sensors or systems. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the LiDAR sensor and processing system of Xu to include the power supply of Villeneuve that is electronically connected to provide power to the LiDAR sensor(s) and to include the addition of a power output port for which electric power is provided. 

Regarding claim 9, Xu teaches the LiDAR sensor (Fig. 2 – LiDAR Unit 215; Col. 26, ln 2-5 (Sensor System 115 includes but is not limited to…a light detection and range (LiDAR) Unit 215)).  However, Xu does not teach a power conditioner electrically positioned between the power supply and the power output port to provide protection against surges and spikes in power transferred to the LiDAR sensor.  

Villeneuve, in the same field of endeavor, teaches the system disclosed above further comprising a power conditioner electrically positioned between the power supply and the power output port to provide protection against surges and spikes in power transferred to the LiDAR sensor (Fig. 4 – LiDAR System 100; Laser 300; Sensor 310; Laser-Sensor Link 320; Col. 0077, ln 7-10 (LiDAR System Laser 300 may include a power supply or a power conditioner that provides electrical power to the Laser 300, and additionally, the power supply or power conditioner may provide power to the one or more components of Sensor 310); Col. 0077, ln 2-6 (Electrical Link 350 may include electrical wire or cable that conveys or transmits electrical power or one or more electrical signals between Laser 300 and Sensor 310…an Electrical Link 350 may convey electrical power to Sensor 310 from Laser 300 or vice versa)).  Although Villeneuve does not specifically state that the power conditioner is positioned between the power supply and the output port, it is common practice to incorporate some sort of power conditioner to provide protection against power surges and spikes during power transfer, as taught in the prior art.  Additionally, in order for such a power conditioner to function properly, it must be located between the power source/supply and the output device.  To prevent damage and protect against surges and spikes in power, one of ordinary skill in the art would have been motivated to incorporate a power conditioner to the powered system and its sensor(s).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power supply of the LiDAR sensor and processing system of Xu to include a power conditioner of Villeneuve.  Examiner additionally notes wherein one skilled in the art would have been motivated to combine the known power conditioner of Villeneuve to be positioned between the power supply and the power output of the LiDAR Sensor and processing system of Xu to provide protection against surges and spikes in the power transferred to the LiDAR sensor, thereby combining prior art elements according to known methods to yield predictable results. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Angle et al. (US 9375847, herein after Angle).

Regarding claim 20, Xu discloses the system of claim 11.  However, Xu does not disclose: the system, wherein: the instructions to determine the start time upon occurrence of the epoch event comprise instructions to determine the start time upon the robotic device being turned on; and the instructions further comprise instructions to stop the timer upon the robotic device being turned off.

Angle, in the same field of endeavor, discloses: the system, wherein: the instructions to determine the start time upon occurrence of the epoch event comprise instructions to determine the start time upon the robotic device being turned on; and the instructions further comprise instructions to stop the timer upon the robotic device being turned off (Angle discloses determining the start time upon which the robotic device will self-initiate ((103) (an autonomous mobile robot 200 is provided with sufficient timer and scheduling capability to self-initiate cleaning on a schedule or be commanded to initiate remotely, as well as sufficient connectivity to communicate schedules and receive commands)).  Additionally, the timer and scheduling capability of Angle would inherently disclose a stop time, or a point at which the robotic device ends cleaning, which corresponds to stopping a timer upon the robotic device being turned off).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Xu to include the timer and scheduling capability of Angle to determine a start time and end time of an epoch event for which a robotic device is correspondingly instructed to turn on and off, respectively.  One would be motivated to incorporate a timer to initiate or trigger performance of a sensor or specific function of a robotic device in place of manual operation by an operator.  Performing a function based on a timer allows a schedule to be created, where a series of functions can be performed over a period of time.  Likewise, one would be motivated to incorporate the timer of Angle to determine the specific times that the robotic device turns both on and off. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L PINKERTON whose telephone number is (571)272-9820. The examiner can normally be reached M-F 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/Examiner, Art Unit 3665    

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665